DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim objected to because of the following informalities:  
Claim 4 states “the first request” (lines 11-12) and “the second requests” (lines 19-20).  It is uncertain if these elements are referring to the first requests issued (lines 5 and 8) and second request received or failed (lines 13 and 16). The Examiner recommends the first occurrence of “the first request” to be changed to “the first requests issued” and the second occurrence of the “the first requests” to be changed to “the first requests that failed”. Similarly, the same changes for the second requests.  Appropriate correction is required.
Claim 11 states “the first request” (lines 11-12) and “the second requests” (lines 19-20).  It is uncertain if these elements are referring to the first requests issued (lines 5 and 8) and second request received or failed (lines 13 and 16). The Examiner recommends the first occurrence of “the first request” to be changed to “the first requests issued” and the second occurrence of the “the first requests” to be changed to “the first requests that failed”. Similarly the same changes for the second requests.  Appropriate correction is required.
Claim 18 states “the first request” (lines 11-12) and “the second requests” (lines 19-20).  It is uncertain if these elements are referring to the first requests issued (lines 5 and 8) and second request received or failed (lines 13 and 16). The Examiner recommends the first occurrence of “the first request” to be changed to “the first requests issued” and the second occurrence of the “the first requests” to be 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0228550 to Ravindranathan et al. (“Ravindranathan”) in view of U.S. Publication No. 2020/0210538 to Wang et al. ("Wang").

	Regarding claim 1, Ravindranathan teaches:
	A method for identifying a problematic compute resource, the method comprising: 
for each compute resource represented by a node of the dependency graph (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”): 
providing a dependency graph that comprises a plurality of nodes representing a plurality of compute resources (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”), 
identifying a particular compute resource associated with a particular node as being problematic by emphasizing at least one of the particular node or an edge coupling the at least one particular node to another node in the dependency graph (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For based on the score for the particular node being above a predetermined threshold (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider .

	However, Ravindranathan does not appear to teach:
each node of the plurality of nodes being assigned a score indicating a likelihood that a respective compute resource is problematic by a machine learning model.

	However, in the same field of endeavor, Wang teaches:
each node of the plurality of nodes being assigned a score indicating a likelihood that a respective compute resource is problematic by a machine learning model (Wang: Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ravindranathan by providing features associated with the compute resource in order to output a health score for the compute resource, as taught by Wang. One of ordinary skill in the art would have been motivated to use the methods of Wang 

Regarding claim 2, the Ravindranathan/Wang combination teaches all of the elements of claim 1 and further teaches:
wherein emphasizing to the at least one of the particular node or the edge comprises highlighting the at least one of the particular node or the edge (Ravindranathan: Paragraph [0077], “Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”).

Regarding claim 3, the Ravindranathan/Wang combination teaches all of the elements of claim 1 and further teaches:
wherein the plurality of compute resources comprises at least one of: 
a microservice; 
a service (Ravindranathan: Paragraph [0042], “The architecture 100 may be used to perform predictive anomaly handling in a service provider system 105 configured to perform service requests by one or more client computing entities 102A-D. For example, in various embodiments, the one or more client computing entities 102A-D may each transmit a service request to the system interface 111 of the ; or 
a virtual machine.

Regarding claim 4, the Ravindranathan/Wang combination teaches all of the elements of claim 1 and further teaches:
wherein the machine learning model uses at least one feature of the following features associated with at least one compute resource of the plurality of compute resources: 
a number of first requests issued by the at least one compute resource; 
a detected anomaly in the number of first requests issued by the at least one compute resource; 
a number of the first requests that failed; 
a detected anomaly in the number of first requests that failed; 
a type of the first requests that failed; 
a duration for each of the first requests; 
a detected anomaly in the duration for each of the first requests (Wang: Paragraph [0111], “Further, the data extraction module 506 may receive parameters such as time windows from an authorized user or device as discussed herein. The data extraction module 506 may retrieve historical sensor data, failure records, event records, wind turbine metadata, time series data, and/or the like related to the identified component and generated during an observation time window (e.g., by filtering a larger set of data to retrieve the data related to the identified component(s) during the desired time window(s)). The data extraction module 506 may provide the extracted component information to the ; 
a number of second requests received by the at least one compute resource; 
a detected anomaly in the number of second requests received by the at least one compute resource; 
a number of the second requests that failed; 
a detected anomaly in the number of the second requests that failed; 
a type of the second requests that failed; 
a duration for each of the second requests; 
a detected anomaly in the duration for each of the second requests; 
a ratio of the number of first requests with respect to at least one of other requests issued by the at least one compute resource or requests issued by other compute resources of the plurality of compute resources; 
a ratio of the number second requests with respect to at least one of other requests received by the at least one compute resource or requests received by other compute resources of the plurality of compute resources; 
a ratio of the number of first requests that failed with respect to at least one of other requests issued by the at least one compute resource that failed or other requests issued by other compute resources of the plurality of compute resources that failed;
a ratio of the number of second requests that failed with respect to at least one of other requests received by the at least one compute resource that failed or other requests received by other compute resources of the plurality of compute resources that failed; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made requests to the at least one compute resource are located; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located; 
a detected anomaly in the average number of geographical regions in which other compute resource of the plurality of compute resources that made requests to the at least one compute resource are located; or 
a detected anomaly in the average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located.

Regarding claim 8, Ravindranathan teaches:
A system for identifying a problematic compute resource, comprising:   Filing Date: September 14, 2020 
at least one processor circuit (Ravindranathan: Paragraph [0005], “In accordance with yet another aspect, an apparatus comprising at least one processor and at least one memory including computer program code is provided. In one embodiment, the at least one memory and the computer program code may be configured to, with the processor, cause the apparatus to detect an anomaly condition in the service provider system based on one or more affected user activity data items associated with the service provider system”); and 
at least one memory that stores program code that, upon execution by the at least one processor circuit (Ravindranathan: Paragraph [0005], “In accordance with yet another aspect, an apparatus comprising at least one processor and at least one memory including computer program code is provided. In one embodiment, the at least one memory and the computer program code may be configured to, with the processor, cause the apparatus to detect an anomaly condition in the service provider system based on one or more affected user activity data items associated with the service provider system”), causes the at least one processor circuit to perform operations, the operations comprising: 
providing a dependency graph that comprises a plurality of nodes representing a plurality of compute resources (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service ,
identifying a particular compute resource associated with a particular node as being problematic by emphasizing at least one of the particular node or an edge coupling the at least one particular node to another node in the dependency graph (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity 106 may then determine whether each service provider component is an underlying service provider component of the service provider system 105 (i.e., whether each service provider component is  based on the score for the particular node being above a predetermined threshold (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity 106 may then determine whether each service provider component is an underlying service provider component of the service provider system 105 (i.e., whether each service provider component is a service provider component that is essential to performing one or more service requests deemed high-priority for the service provider system 105)”).  


However, Ravindranathan does not appear to teach:
each node of the plurality of nodes being assigned a score indicating a likelihood that a respective compute resource is problematic by a machine learning model;

	However, in the same field of endeavor, Wang teaches:
each node of the plurality of nodes being assigned a score indicating a likelihood that a respective compute resource is problematic by a machine learning model (Wang: Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Ravindranathan by providing features associated with the compute resource in order to output a health score for the compute resource, as taught by Wang. One of ordinary skill in the art would have been motivated to use the methods of Wang to improve computation efficiency, reduce overhead, avoidance of errors, improve accuracy, improve model delivery, and scalability. (Wang: Paragraphs [0064]).


	wherein emphasizing the at least one of the particular node or the edge comprises highlighting the at least one of the particular node or the edge (Ravindranathan: Paragraph [0077], “Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”).

Regarding claim 10, the Ravindranathan/Wang combination teaches all of the elements of claim 8 and further teaches:
	wherein the plurality of compute resources comprises at least one of: 
a microservice; 
a service (Ravindranathan: Paragraph [0042], “The architecture 100 may be used to perform predictive anomaly handling in a service provider system 105 configured to perform service requests by one or more client computing entities 102A-D. For example, in various embodiments, the one or more client computing entities 102A-D may each transmit a service request to the system interface 111 of the service provider system 105 via the communication network 103. The system interface 111 may attempt to perform the services requested by each service request by accessing data (e.g., retrieving data from ; or 
a virtual machine.

Regarding claim 11, the Ravindranathan/Wang combination teaches all of the elements of claim 8 and further teaches:
wherein the machine learning model at least one feature of the following features associated with at least one compute resource of the plurality of compute resources: 
a number of first requests issued by the at least one compute resource; 
a detected anomaly in the number of first requests issued by the at least one compute resource; 
a number of the first requests that failed; 
a detected anomaly in the number of first requests that failed; 
a type of the first requests that failed; 
a duration for each of the first requests; 
a detected anomaly in the duration for each of the first requests (Wang: Paragraph [0111], “Further, the data extraction module 506 may receive parameters such as time windows from an authorized user or device as discussed herein. The data extraction module 506 may retrieve historical sensor data, failure records, event records, wind turbine metadata, time series data, and/or the like related to the identified component and generated during an observation time window (e.g., by filtering a larger set of data to retrieve the data related to the identified component(s) during the desired time window(s)). The data extraction module 506 may provide the extracted component information to the high-level data quality check module 508 and/or the quality check module 514. The data extraction module 506 may modify the event and alarm log data from the event and alarm log and/or the alarm ; 
a number of second requests received by the at least one compute resource; 
a detected anomaly in the number of second requests received by the at least one compute resource; 
a number of the second requests that failed; a detected anomaly in the number of the second requests that failed; 
a type of the second requests that failed; 
a duration for each of the second requests; 
a detected anomaly in the duration for each of the second requests; 
a ratio of the number of first requests with respect to at least one of other requests issued by the at least one compute resource or requests issued by other compute resources of the plurality of compute resources; 
a ratio of the number second requests with respect to at least one of other requests received by the at least one compute resource or requests received by other compute resources of the plurality of compute resources; 
a ratio of the number of first requests that failed with respect to at least one of other requests issued by the at least one compute resource that failed or other requests issued by other compute resources of the plurality of compute resources that failed;  
a ratio of the number of second requests that failed with respect to at least one of other requests received by the at least one compute resource that failed or other requests received by other compute resources of the plurality of compute resources that failed; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made requests to the at least one compute resource are located; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located; 
a detected anomaly in the average number of geographical regions in which other compute resource of the plurality of compute resources that made requests to the at least one compute resource are located; or 
a detected anomaly in the average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located.

Regarding claim 15, Ravindranathan teaches:
A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device perform a method (Ravindranathan: Paragraph [0005], “In accordance with yet another aspect, an apparatus comprising at least one for identifying a problematic compute resource (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”), the method comprising:  Filing Date: September 14, 2020 
providing a dependency graph that comprises a plurality of nodes representing a plurality of compute resources (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service ,
identifying a particular compute resource associated with a particular node as being problematic by emphasizing at least one of the particular node or an edge coupling the at least one particular node to another node in the dependency graph (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity  based on the score for the particular node being above a predetermined threshold (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity 106 may then determine whether each service provider component is an underlying service provider component of the service provider system 105 (i.e., whether each service provider component is a service provider component that is essential to performing one or more service requests deemed high-priority for the service provider system 105)”).

However, Ravindranathan does not appear to teach:
each node of the plurality of nodes being assigned a score indicating a likelihood that a respective compute resource is problematic by a machine learning model.

	However, in the same field of endeavor, Wang teaches:
each node of the plurality of nodes being assigned a score indicating a likelihood that a respective compute resource is problematic by a machine learning model (Wang: Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium disclosed by Ravindranathan by providing features associated with the compute resource in order to output a health score for the compute resource, as taught by Wang. One of ordinary skill in the art would have been motivated to use the methods of Wang to improve computation efficiency, reduce overhead, avoidance of errors, improve accuracy, improve model delivery, and scalability. (Wang: Paragraphs [0064]).

Regarding claim 16, the Ravindranathan/Wang combination teaches all of the elements of claim 8 and further teaches:
wherein emphasizing the at least one of the particular node or the edge comprises highlighting the at least one of the particular node or the edge (Ravindranathan: Paragraph [0077], “Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”).

Regarding claim 17, the Ravindranathan/Wang combination teaches all of the elements of claim 8 and further teaches:
wherein the plurality of compute resources comprises at least one of: 
a microservice; 
a service (Ravindranathan: Paragraph [0042], “The architecture 100 may be used to perform predictive anomaly handling in a service provider system 105 configured to perform service requests by one or more client computing entities 102A-D. For example, in various embodiments, the one or more client computing entities 102A-D may each transmit a service request to the system interface 111 of the service provider system 105 via the communication network 103. The system interface 111 may attempt to perform the services requested by each service request by accessing data (e.g., retrieving data from and/or modifying data in) in the application data storage subsystem 114B of the service provider system 105 using the infrastructure interface 112”); or 
a virtual machine.

Regarding claim 18, the Ravindranathan/Wang combination teaches all of the elements of claim 8 and further teaches:
wherein the machine learning model uses at least oneAMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111  feature of the following features associated with at least one compute resource of the plurality of compute resources: 
a number of first requests issued by the at least one compute resource; 
a detected anomaly in the number of first requests issued by the at least one compute resource; 
a number of the first requests that failed; 
a detected anomaly in the number of first requests that failed; a type of the first requests that failed; 
a duration for each of the first requests; 
a detected anomaly in the duration for each of the first requests (Wang: Paragraph [0111], “Further, the data extraction module 506 may receive parameters such as time windows from an authorized user or device as discussed herein. The data extraction module 506 may retrieve historical sensor data, failure records, event records, wind turbine metadata, time series data, and/or the like related to the identified component and generated during an observation time window (e.g., by filtering a larger set of data to retrieve the data related to the identified component(s) during the desired time window(s)). The data extraction module 506 may provide the extracted component information to the high-level data quality check module 508 and/or the quality check module 514. The data extraction module 506 may modify the event and alarm log data from the event and alarm log and/or the alarm metadata to represent the event and alarm data in a vendor agnostic and machine readable way (e.g., by structuring the event and alarm log data)”; Paragraph [0113], “For example, the data extraction module 506 may receive event and alarm log data from the data interface 502. In some embodiments, ; 
a number of second requests received by the at least one compute resource; 
a detected anomaly in the number of second requests received by the at least one compute resource; 
a number of the second requests that failed; 
a detected anomaly in the number of the second requests that failed; 
a type of the second requests that failed; 
a duration for each of the second requests; 
a detected anomaly in the duration for each of the second requests; 
a ratio of the number of first requests with respect to at least one of other requests issued by the at least one compute resource or requests issued by other compute resources of the plurality of compute resources; 
a ratio of the number second requests with respect to at least one of other requests received by the at least one compute resource or requests received by other compute resources of the plurality of compute resources; 
a ratio of the number of first requests that failed with respect to at least one of other requests issued by the at least one compute resource that failed or other requests issued by other compute resources of the plurality of compute resources that failed;AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111
 Filing Date: September 14, 2020a ratio of the number of second requests that failed with respect to at least one of other requests received by the at least one compute resource that failed or other requests received by other compute resources of the plurality of compute resources that failed; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made requests to the at least one compute resource are located; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located; 
a detected anomaly in the average number of geographical regions in which other compute resource of the plurality of compute resources that made requests to the at least one compute resource are located; or 
a detected anomaly in the average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located.

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5. The method of claim 1, wherein the machine learning model is generated by: 
providing first features associated with first previously-executed compute resources as first training data to a machine learning algorithm, at least one user having interacted with the first previously-executed compute resources during at least one debug session, the first training data being positively-labeled as representing problematic features; and 
providing second features associated with second previously-executed compute resources as second training data to the machine learning algorithm, at least one user having not interacted with the second previously-executed compute resources during the at least one debug session, the second training data being negatively-labeled as representing non-problematic features, 
wherein the machine learning algorithm generates the machine learning model based on the first training data and the second training data.
  

Claims 6, 13, and 20 are respectively dependent upon dependent claims 5, 12, and 19.  Therefore, claims 6, 13, and 20 contain allowable subject by the virtue of dependency.

As to claim 7 (representative of claim 14), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
7. The method of claim 1, further comprising: 
detecting user input that selects the at least one of the particular node or the edge; and 
responsive to detecting the user input, providing a listing of features for the compute resource associated with the particular node that have a contribution score that exceeds a predetermined threshold, the contribution score being indicative of a level of contribution towards the score for the particular node.  

Response to Arguments
Applicant’s arguments and amendments, see pages 14-15, filed 12/02/2021, with respect to the 112(f) interpretation has been fully considered and is persuasive.  The interpretation has been withdrawn. 

Applicant’s arguments, see page 15, filed 12/02/2021, with respect to the 112(b) rejection has been fully considered and is persuasive.  The rejection of claim 14 under 112(b) has been withdrawn. 

Applicant's arguments and amendments, see pages 15-17, filed 12/02/2021, with respect to the 103 rejections has been fully considered but they are not persuasive. In particular, the Applicant states that Ravindranathan does not teach the emphasizing components based on an anomaly condition.  However, the Examiner disagrees, Ravindranathan states that the two service provider components that are configured to perform high-priority service requests is determined based on machine learning models that predict performance based on hypothetical degradations in performance.  This is interpreted as an anomaly condition deciding which should be emphasized. Therefore, the rejection is held.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20220044133 A1, US 11171975 B2, US 20200057956 A1, US 20200034222 A1, US 20180210929 A1, US 20170068581 A1).
US 20220044133 A1: For each feature anomaly score that is provided, additional information can be provided to help a user (or process) understand what contributed to an overall anomaly score, including the data type of the feature (e.g., numeric, categorical) as well as a relative feature anomaly score that represents the overall contribution of the feature anomaly score to the anomaly score for the data collection (e.g., the feature anomaly score divided by the anomaly score for the data collection). In some cases, rather than returning the “raw” feature anomaly score, the relative feature anomaly score, optionally along with other information such as feature data type, can be returned in an inference result.
US 11171975 B2: A method comprising: detecting, by a network assurance service that monitors a network, anomalies in the network using a machine learning-based anomaly detector; identifying, by the network assurance service and for each of the detected anomalies, a set of network paths between a source node associated with a respective one of the detected anomalies and one or more potential destinations of traffic for the source node; correlating, by the network assurance service, the detected anomalies with one or more networking devices located along any of the network paths in the set of network paths; selecting, by the network assurance service, a particular networking device among the one or more networking devices correlated with the detected anomalies; and adjusting, by the network assurance service, an input feature set of the machine learning-based anomaly detector, such that the input feature set of the machine learning-based anomaly detector further comprises a performance measurement of the particular network device, wherein the identifying, for each of the detected anomalies, the set of network paths comprises: constructing a dependency graph for each of the 
US 20200057956 A1: A method and system, for example, which detects anomaly in sensor networks, may be provided. The method, in one aspect, may include receiving a first data set comprising sensor data detected by a plurality of sensors coupled to equipments in operation during a first period of time. The method may also include constructing a first dependency graph based on the first data set by solving a first objective function constrained with a maximum number of non-zeros and formulated with a regularization term comprising a quadratic penalty to control sparsity, wherein the quadratic penalty is determined as a function of the first data set in constructing the first dependency graph. The method may further include receiving a second data set comprising sensor data detected by the plurality of sensors coupled to the equipments in operation during a second period of time. The method may also include constructing a second dependency graph based on the second data set by solving the first objective function constrained with the maximum number of non-zeros and formulated with the regularization term comprising a quadratic penalty, wherein the quadratic penalty is determined as a function of the first data set and the second data set in constructing the second dependency graph. The method may also include determining an anomaly score for each of the plurality of sensors based on comparing the first dependency graph and the second dependency graph. In a further aspect, the method may also include, responsive to determining that an anomaly score associated with a sensor in the plurality of sensors meets a threshold value indicative of abnormal functioning, automatically performing a corrective action to correct equipment coupled to the sensor.
US 20200034222 A1: In an example, the ranking may be displayed on the display of the system 100 when a user selects a node corresponding to an element in the error state on the dependency graph 
US 20180210929 A1: In an embodiment, a system detects when a user selects a particular icon in the dependency graph 700 by clicking on the icon, hovering over the icon, or taking some other action in the user interface indicating selection of a particular icon. Responsive to detecting the selection of the particular icon, the system determines all of the data elements and/or other components that are directly or indirectly related to the component (data element, grouping, or formula) represented by the icon. Direct and indirect relationships are discussed above. The system may call out the related components by highlighting them, changing their color, increasing their size, or otherwise changing their visual appearance in the dependency graph 700. Alternatively or in addition, the system may change the visual appearance of lines connecting the components.
US 20170068581 A1: A method of identifying a root cause in a distributed computing environment includes traversing a plurality of nodes in a call graph starting with an end user node. Each node corresponds to an application component. A response time is calculated between connected pairs of neighboring nodes. A weight is calculated for each of a plurality of edges connecting the neighboring nodes. The nodes are traversed starting with the end user node in an order based on the weight of each of the edges. A root cause score is calculated for each node based on traversing all of the nodes in the order based on the weight of each of the edges. A ranked list is generated.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114